                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 ANTHONY L. EVANS,

                        Plaintiff,                 CV 18-26-BU-BMM-JCL
 vs.

 SEAN DALY and ERIN DIEHL,                      ORDER ADOPTING MAGISTRATE
                                                   JUDGE’S FINDINGS AND
                        Defendants.                 RECOMMENDATIONS


           United States Magistrate Judge Jeremiah Lynch entered Findings and

Recommendations in this matter on October 16, 2018. (Doc. 20.) Neither party

filed objections.

       Given that no objections were filed, the Court has reviewed Judge Lynch’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Lynch’s Findings and Recommendations, and adopts them

in full.

                                     I. BACKGROUND

       Evans was sentenced to 40 years with 24 years suspended on July 26, 2001.

(Doc. 20 at 1-2.) Evans was discharged from prison on July 10, 2015. Id. at 2.

Evan’s supervising probation officer, Sean Daly, along with Erin Diehl
                                           1
(collectively “Defendants”), conducted a home visit at Evans’s residence on July

26, 2016. Id. During the encounter, Daly located pornography search terms during

a review of contents of Evans’s cell phone. Id. Evans thereafter made additional

admissions. Id. Daly filed a report of violation with the state district court alleging

possession of pornography, as well as possession of weapons, alcohol, lying to his

probation officer, and having a smartphone without permission. Id. Evans appeared

in the Eleventh Judicial District Court on December 7, 2017. Id. at 3. Evans’s 24

year suspended sentence was revoked.

      Evans filed a notice of appeal with the Montana Supreme Court appealing

the revocation order. Id. at 3-4. Evans also filed a Complaint in the immediate

matter with the following allegations: (1) that Daly’s search of his cell phone was a

violation of his Fourth Amendment rights and his privacy under the United States

Constitution (Doc. 2 at 3); and (2) that Defendants failed to advise Evans of his

Miranda rights before conducting an in-custody interview. Id. at 13.

      Defendants filed a Motion to Dismiss Request for Declaratory Relief and to

Stay Proceedings (Doc. 16.) Defendants argue Evans’s request for declaratory

relief and a stay of his action while parallel state court proceedings are pending

requires dismissal. Id. Evans did not respond to the motion.



                                           2
                                   II. DISCUSSION

       Judge Lynch recommends Defendants’ motion should be granted. (Doc. 20

at 1.) Younger v. Harris, 401 U.S. 37 (1971), bars federal challenges to ongoing

state judicial proceedings in the absence of immediate irreparable injury to the

plaintiff. Id. at 45. A four part test applies to abstention in civil cases: (1) the state

proceeding is ongoing; (2) the state proceeding is a quasi-criminal enforcement

action or involves a state’s interest in enforcing the orders and judgments of its

courts; (3) the proceeding implicates and important state interest; and (4) the

proceeding allows litigations to raise federal challenges. Cooke v. Harding, 879

F.3d 1035, 1039 (9th Cir. 2018).

       Judge Lynch determined that the ongoing state criminal proceedings require

dismissal. Judge Lynch determined that the proceedings involve important state

interest with which the Court may not interfere while it is ongoing. Further, Judge

Lynch reasoned that Evans had opportunities under Montana law to raise federal

questions and concerns. Finally, Judge Lynch determined that an action in this

Court would interfere with the state criminal proceedings. (Doc. 20 at 5-7.)

Accordingly, Judge Lynch recommended the Court abstain from adjudicating

Evans’s claims.



                                             3
      IT IS ORDERED that Judge Lynch’s Findings and Recommendations

(Doc. 20), are ADOPTED IN FULL. Defendants’ Motion to Dismiss Request for

Relief and to Stay Proceedings (Doc. 16) is GRANTED. Evans’s claims for

declaratory relief are DISMISSED WITHOUT PREJUDICE and the remained

of the action seeking monetary damages is STAYED pending resolution of the

state court proceedings.

      Evans is directed to file a report on the status of his criminal charges every

six months until such time as his criminal charges have been resolved. If Evans

desires to continue with this case after disposition of the criminal charges against

him, he must request the stay be lifted within thirty days of completion of the

appellate process.

      DATED this 13th day of November, 2018.




                                          4
